NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

HAL GREENE,
Appellant,

V.

TIMOTHY PITKA,
Appellee.

2()12- 1277
(Cancellation No. 92054391)

Appeal from the United States Patent and Trademark
Office, Trademark Tria1 and Appeal Board.

ON MOTION

Before NEWMAN, LOURIE and O’MALLEY, C£rcuit Judges.
NEWMAN, Circuit Judge.
0 R D E R

Ha1 Greene moves without opposition to remand to
the Trademark Tria1 and Appeal Board (Board) for fur-
ther proceedings and to dismiss the appeal.

The court cannot both dismiss the entire appeal and
remand, as those are mutually exclusive disp0sitions. We

GREENE V. PITKA

understand that Greene seeks a remand so that the Board
can rule on his motion for relief from final judgment,
which the Board has indicated it will grant if the case is

remanded.
Accordingly,
IT Is ORDERED THAT:

(1) The motion to remand is granted;

(2) The motion to dismiss is denied as unnecessary.

(3) All pending motions are moot.
(4) Each side shall bear its own costs.

JUN 2 1 2012

Date

cc: Amber N. Davis, Esq.
Keith A. Barritt, Esq.

524

FoR THE CoURT

/s/ Jan Horbaly
J an Horbaly

Clerk

u.s,|%ouniitl§a?mls von

EFEnEnALclncurr
JUN 2 `I 2012
JANHURBALY
CLEBK